                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 15-cv-0884-WJM-NRN

ALTON DAVIS,

       Plaintiff,

v.

FEDERAL BUREAU OF PRISONS,

       Defendant.


 ORDER DENYING PLAINTIFF’S MOTION REGARDING COMMISSARY ACCOUNT


       This matter is before the Court on Plaintiff Alton Davis’s (“Plaintiff”) “Motion In

Regards to The BOPs Aggressive Disbursement of Funds From Plaintiffs Commissary

Account” dated April 16, 2019, and docketed with this Court on April 25, 2019. (ECF

No. 316.) Defendant Federal Bureau of Prisons (“BOP”) responded to the Motion on

October 25, 2019. For the reasons discussed below, the Motion is denied.

       Plaintiff alleges that BOP disbursed from his commissary account $14.00 that he

had already paid for the filing fee in this action. (Id. at 1.) Thus, Plaintiff contends, he

paid an extra $14.00. He also claims that BOP disbursed 40% of his monthly funds in

March 2019, in violation of 28 U.S.C. § 1915. Finally, he argues that BOP is not

correctly logging disbursements from his account.

       In its Response, BOP addresses each issue raised by Plaintiff. BOP explains

that the $14.00 payment about which Plaintiff is concerned was subsequently voided.

BOP also provides a detailed accounting showing the $14.00 payment on April 9, 2018
was voided on April 11, 2018, as well as the $14.00 “outside” payment recorded on

June 28, 2018. The Court is satisfied that Plaintiff did not pay an extra $14.00. (ECF

No. 325 at 2–3; ECF No. 325-1 at 24–25.)

       As for deducting 40% of monthly funds in March 2019, § 1915 allows 20% of the

prisoner’s account income from the preceding month to be deducted to pay filing fees.

29 U.S.C. § 1915(b)(2)(B). The Supreme Court clarified that when a prisoner has

multiple filing-fee obligations, “simultaneous, not sequential, recoupment of multiple

filing fees” is appropriate. Bruce v. Samuels, 136 S. Ct. 627, 631 (2016). In March

2019, Plaintiff had filing-fee obligations to this Court for the instant matter, as well as to

the Tenth Circuit for the filing fee incurred appealing a district court judgment.

Therefore, BOP appropriately deducted 20% per case in March 2019, for a total of

40%. See id.

       Finally, Plaintiff claims that certain payroll funds were not appropriately logged,

but does not clarify what the alleged discrepancies actually are. (ECF No. 316 at 2.)

Moreover, Kelee Dell, the BOP employee charged with supervising trust funds, has

certified that all records and logs kept by her department are accurate and complete to

the best of her knowledge. (ECF No. 325-1 at 8.) On the record before the Court, the

Court determines that Plaintiff is not entitled to any relief.

       For the foregoing reasons, the Court DENIES Plaintiff’s Motion.




                                               2
Dated this 6th day of November, 2019.

                                        BY THE COURT:




                                        William J. Martínez
                                        United States District Judge




                                   3
